Action for a separation. Orders were entered (1) to the effect that plaintiff’s application for alimony pendente lite and counsel fee be reserved, to be decided by the trial court after the trial, and if judgment on the merits should be rendered in favor of plaintiff then she should be awarded suitable counsel fee aned alimony as from the beginning of the action, and (2) denying plaintiff’s further motion for an allowance of counsel fees and printing disbursements for the prosecution of her appeal from the first order. Prom the first order and in part from the second order, plaintiff appeals. Orders reversed on the law and the facts — the second one in so far as appealed from — and each motion granted as hereinafter indicated, upon condition that plaintiff shall stipulate that the issues be tried on May 23, 1938 (subject to the approval of the trial justice holding the term), unless defendant shall request a later date; alimony pendente lite awarded at the rate of fifty dollars per week commencing on the date of plaintiff’s notice of motion therefor; counsel fee awarded in the sum of $550. Allowance for counsel fee on appeal awarded in the sum of $125. Twenty dollars costs and disbursements to the appellant. In our opinion, appellant’s showing upon each application determined by an order appealed from was sufficient to warrant the award to plaintiff presently of reasonable alimony pendente lite and counsel fee, and a further reasonable allowance for counsel fee upon her appeal from the first order. (Kevill v. Kevill, 247 App. Div. 763; Frohlich v. Frohlich, 199 id. 936.) Davis, Johnston, Adel and Taylor, JJ., concur; Lazansky, P. J., dissents with the following memorandum: Despite defendant’s alleged cruelty to her prior to May, 1934, plaintiff admits she and her husband agreed to separate in that month. Thereupon she left the home. Prom that time until 1937 plaintiff made no demand upon defendant for support. Plaintiff has asserted her independence. She has made no offer to return to her husband’s home. Under the circumstances, temporary alimony and counsel fees should not be awarded.— Settle order on notice.